UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment #4 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2014. ¨ Transition Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 333-175941 mCig, Inc. (Name of small business issuer as specified in its charter) Nevada 27-4439285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 North Camden Drive, 6 th Floor, Beverly Hills, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 310-402-6937 Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes x No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 270,135,000 common shares issued and outstanding as of September 19, 2014 . 1 Explanatory Note mCig, Inc. (the “Company”) is filing this Amendment #4 on Form 10-Q/A to the Company’s quarterly report on Form 10-Q for the period ended July 31, 2014 (the “Form 10-Q”), filed with the Securities and Exchange Commission on September 23, 2014 (the “Original Filing Date”), solely for the purpose of attaching the Certification Exhibits for Amendment #3 on Form 10-Q/A, dated as of the filing date of Amendment #3 on Form 10-Q/A . No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date of the Form 10-Q, does not reflect events that may have occurred subsequent to the Original Filing Date and does not modify or update in any way disclosures made in the original Form 10-Q and the subsequent amendments. Exhibits 3.1 Articles of Incorporation 3.2 Amendment to the Articles of incorporation (2) 3.3 Amendment to the Articles of incorporation (3) 3.4 Certificate of Correction (8) 3.5 Certificate of Designation (12) 3.6 Bylaws 3.7 Certificate of Designation filed with the Secretary of State July 23, 2014 10.2 Joint Venture Agreement with Leadwill Corporation(1) 10.3 Exclusive International Distributorship Agreement with Leadwill Corporation 10.4 Exclusive Technology License Agreement (1) 10.5 Exclusive Distributorship Agreement with Epik Investments Limited 10.6 Joint Venture Agreement with LifeTech Japan Corporation(1) 10.7 Exclusive Technology License Agreement with LifeTech Japan Corporation
